Mr. Andy Shuval Executive Director Texas Prosecutors Coordinating Council P. O. Box 13555 Austin, Texas 78711
Re: The length of the terms of office of members of the Texas Prosecutors Coordinating Council.
Dear Mr. Shuval:
You have asked our opinion on the length of the terms of office of the members of the Texas Prosecutors Coordinating Council. The statute provides that the members of the council are appointed to overlapping four-year terms. V.T.C.S. art. 332d, § 4. However, article 16, section 30 of the Texas Constitution provides:
  The duration of all offices not fixed by this Constitution shall never exceed two years . . .
See also Tex. Const. art. 16, § 30a (provides for six-year terms of offices in certain circumstances).
Under the clear terms of the constitution, the four-year terms provided in the statute are impermissible. Kimbrough v. Barnett,55 S.W. 120 (Tex. 1900). In similar situations the courts have concluded that persons appointed to impermissibly long terms serve the two-year term permitted by the constitution. Delta Electric Const. Co. v. City of San Antonio, 437 S.W.2d 602
(Tex.Civ.App.-San Antonio 1969, writ ref'd n.r.e.); San Antonio Independent School District v. State, 173 S.W. 525
(Tex.Civ.App.-San Antonio 1915, writ ref'd). Accordingly, members of the Texas Prosecutors Coordinating Council serve for a term of two years or until their successors are appointed and qualified. Tex. Const. art. 16, § 17.
 SUMMARY
Members of the Texas Prosecutors Coordinating Council serve terms of two years.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by C. Robert Heath Assistant Attorney General